COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-06-014-CV





ALFRED LEE STONE						      	        APPELLANT	           

V.



CO IV KOBY					                                   APPELLEE



----------



FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY



----------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

------------

On January 13, 2006 and February 3, 2006, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid.  
See
 
Tex. R. App. P.
 42.3(c).  Appellant has not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).  Instead, appellant has filed a “Motion for Relief from Judgment on Order” requesting the court not to dismiss the appeal because he is unable to pay the  $125 filing fee.  However, because appellant did not file a timely affidavit of indigence for purposes of appeal, he is not entitled to proceed in this appeal without advance payment of costs.  
See 
Tex. R. App. P.
 20.1(a), (c).  Accordingly, appellant’s “Motion for Relief from Judgment on Order” is DENIED.

Furthermore, because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of July 21, 1998,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.

PER CURIAM

PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: March 9, 2006



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).